15 B.R. 548 (1981)
In re Dennis George KING, Debtor.
Hamilton BANK, Plaintiff,
v.
John W. THOMPSON, Jr., Esquire, Trustee for the Estate of Dennis George King and Dennis George King, Individually, Defendants.
Bankruptcy No. 1-81-00183, Adv. No. 1-81-0271.
United States Bankruptcy Court, M.D. Pennsylvania.
November 24, 1981.

MEMORANDUM AND ORDER
THOMAS WOOD, Bankruptcy Judge.
The plaintiff seeks release from the automatic stay of lien enforcement imposed by section 362 of the Bankruptcy Code. The lien concerned is one obtained by entry of a judgment prior to the filing of the debtor's voluntary bankruptcy petition. The property involved is real estate owned by the debtor and his wife as tenants by the entireties. The debtor has claimed an exemption under the law of Pennsylvania as to his interest in the property. As a consequence, the debtor's interest in the property is no longer property of the estate. See Code section 522(b). The debtor's discharge was granted July 15, 1981.
The plaintiff based its claim for relief from the automatic stay on the provisions of Code 362(d). We consider that there is at this time another clear basis for relief. It is our judgment that the automatic stay *549 which became effective when the debtor's bankruptcy petition was filed has been terminated by operation of law under the provisions of Code section 362(c). The trustee's right to stay protection as to the property terminated when the debtor exempted the property from the estate under the authority of Code section 522(b). The debtor's right to stay protection terminated when his bankruptcy discharge was granted. Code section 362(c)(2)(C) so provides.
The valid liens that were in existence at the time of the filing of the bankruptcy petition may now be enforced unless they have been avoided, or are avoided hereafter. See Collier on Bankruptcy, 15th Edition, para. 524.01. Such being the case, the plaintiff's claim for relief under Code section 362(d) is moot, now being without legal significance.

ORDER
The automatic stay provided by Bankruptcy Code Section 362 as to enforcement of the plaintiff's lien against the subject property interest of the debtor is declared to be terminated by operation of law. The plaintiff may proceed with lien enforcement.